William B. Brown, J.,
concurring. I concur in the syllabus and the judgment. It is my opinion that the prevailing wage statutes are general police power statutes as they affect the public health, safety, morals and general welfare and have a uniform application. The state authority to promulgate such statutes can be derived from either the inherent police power of the state or from Section 34, Article II of the Ohio Constitution, which authorizes the regulation of labor.
Clifford F. Brown, J., concurring. I concur in affir*93ming the Court of Appeals judgment, because the General Assembly, in enacting the prevailing wage law, manifested a concern for statewide uniformity in the collective bargaining process for the building and construction trades.
The prevailing wage law must necessarily preempt any local ordinance to the contrary. This principle is well expressed in Chief Justice Celebrezze’s majority opinion, using an abundance of cited precedents. I concur separately in order to note additional authorities which recognize that a valid exercise of the state’s police power preempts that of a municipal corporation acting under the Home Rule Amendment, Section 3, of Article XVIII of the Ohio Constitution. See, e.g., Saunders v. Zoning Dept. (1981), 66 Ohio St. 2d 259; Willoughby Hills v. Corrigan (1972), 29 Ohio St. 2d 39; State, ex rel. McElroy, v. Akron (1962), 173 Ohio St. 189, 192; Beachwood v. Bd. of Elections (1958), 167 Ohio St. 369, 371, paragraph one of the syllabus; Miami Co. v. Dayton (1915), 92 Ohio St. 215.
In Eastlake v. Bd. of Bldg. Stds. (1981), 66 Ohio St. 2d 363, a municipal ordinance imposed more restrictive standards for construction of industrialized units than those mandated by R. C. Chapters 3781 and 3791. Finding the ordinance in conflict with general state law, this court stated in paragraph one of the syllabus, as follows:
“When the state by comprehensive statutory plan has imposed regulations statewide where there is a genuine statewide concern for uniformity in building industrialized units, any ordinance which differs from the statutes by imposing more restrictive requirements is in ‘conflict’ therewith and is ipso facto invalid. State, ex rel. Klapp, v. Dayton P. & L. Co. (1967), 10 Ohio St. 2d 14; State, ex rel. Arey, v. Sherrill (1944), 142 Ohio St. 574; Cleveland Tel. Co. v. Cleveland (1918), 98 Ohio St. 358.” This principle is equally applicable to the instant case.
Appellants argue that under Section 3, Article XVIII of the Ohio Constitution, the Upper Arlington Ordinance is an exercise of the power to adopt “local police, sanitary and other similar regulations.” Appellants further contend that the ordinance is a valid police regulation “not in conflict with general laws” because the prevailing wage law is not a “general law.”
Appellants are in error. In Fitzgerald v. Cleveland (1913), *9488 Ohio St. 338, at page 359, this court stated that the essence of “general laws” which prevail over conflicting municipal powers under Section 3 of Article XVIII are those that involve:
“ * * * [t]he concern of the state for the peace, health and safety of all of its people, wholly separate and distinct from, and without reference to, any of its political subdivisions - such as those which regulate the morals of people, the purity of their food, the protection of the streams, the safety of buildings and similar matters.” (Emphasis added.)
The extent of municipal powers under the Home Rule Amendment was delineated by this court in Canton v. Whitman (1975), 44 Ohio St. 2d 62, 65, as follows:
“[Section 3 of Article XVIII] * * * adopted in 1912, preserved the supremacy of the state in matters of ‘police, sanitary and other similar regulations,’ while granting municipalities sovereignty in matters of local self-government, limited only by other constitutional provisions. Municipalities may enact police and similar regulations under their powers of local self-government, but such regulations ‘must yield to general laws of statewide scope and application, and statutory enactments representing the general exercise of police power by the state prevail over police and similar regulations in the exercise by a municipality of the powers of local self-government.’ * * * ” (Emphasis added.) (Citations omitted.)
The prevailing wage law applies to all entities, both public and private, engaged in the contracting and construction of public improvements. For example, R. C. 4115.07 provides:
“All contractors and subcontractors * * * shall make full payment of such wages in legal tender, without any deduction for food, sleeping accommodations, transportation, use of small tools, * * * .” (Emphasis added.) Accordingly, the state statute is a general law, preempting conflicting local ordinances.
Appellants, in arguing that the prevailing wage law is not a general law, rely heavily upon the discussion of “general laws” in Garcia v. Siffrin (1980), 63 Ohio St. 2d 259, certiorari denied, 450 U. S. 911. Although Garcia v. Siffrin, supra, was not expressly overruled by this court, it has been overruled sub silentio by our holding in Saunders v. Zoning Dept., supra. *95The overruling of Garcia was recognized in the dissent of Justice Holmes, the author of Garcia, in Saunders, supra. That case no longer has any viability. Reliance on its discussion and application of “general laws” is misplaced and erroneous.
“General laws” are those operating uniformly throughout the state with general application under the same circumstances and conditions. Canton v. Whitman, supra; Schneiderman v. Sesanstein (1929), 121 Ohio St. 80; Leis v. Cleveland Ry. Co. (1920), 101 Ohio St. 162; Fitzgerald v. Cleveland, supra. The prevailing wage law, R. C. 4115.03 et seq. fits this definition and is a general law.
Given this court’s long line of legal precedent recognizing that the valid exercise of the state police power is paramount to municipal ordinances in conflict therewith, I am not persuaded by the many authorities upon which appellants heavily rely, namely, Teamsters Local Union No. 377 v. Youngstown (1980), 64 Ohio St. 2d 158, 160, fn. 1; Novak v. Perk (1980), 64 Ohio St. 2d 43, 45-46; Dies Electric Co. v. Akron (1980), 62 Ohio St. 2d 322, 325; Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375; State, ex rel. Petit, v. Wagner (1960), 170 Ohio St. 297; State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191; and Craig v. Youngstown (1954), 162 Ohio St. 215. These are either inapposite or irrelevant.
Sweeney, J., concurs in the foregoing concurring opinion.